DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-11 are currently pending and are addressed below. 

Response to Amendments
	The amendment filed on July 26th, 2022 has been considered and entered. Accordingly, claims 1-11 have been amended.
	 
Response to Arguments
	The previous claim interpretations have been overcome due to the applicant’s amendments.
The previous rejections of claims 1-11 under 35 USC 112(a) and 112(b) have been overcome due to the applicant’s amendments. 
The applicant’s arguments with respect to the rejections of claims 1-11 under 35 USC 101 have been considered but are not persuasive. The applicant states (Amend. 11) that a person of ordinary skill in the art would not be able to mentally acquire data of a travelling environment detected by a “sensor mounted in the moving body”. A “sensor mounted on a moving body” merely generally links the abstract idea to the technological environment of vehicle navigation -- The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92). A person travelling in a vehicle would be able to mentally acquire data of a travelling environment, be it from sensor readings a vehicle provides, or from visually acquiring the sensor data. The claimed language of a “sensor mounted on the moving body” was also not included as part of the mental process as it is an additional element that merely generally links to a technological environment. 
Claims that are directed to collecting and comparing known information (Amend. 1) are not patent eligible, see Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
	The applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the newly formulated rejections necessitated by the applicant’s amendments.

Contingent Limitations
Claims 1-2, 4-8, and 10-11 contain various conditional limitations. 

Claim 1: wherein in a case in which the calculated degree of matching does not satisfy a reference, if a travelable surface that…
Claim 2: wherein if the calculated degree of matching satisfies the reference…
Claim 4: wherein if the boundary line projects to overlap the moving body at a viewpoint in the advancing direction, it is determined that the travelable surface becomes narrow…
Claim 5: specifying, by the sensor, a division line provided on a road on a front side of the moving body in an advancing direction and/or a physical boundary of the road, and if the division line is specified for one side of the road in the width direction, and the physical boundary is specified for the other side, the setting unit sets the traveling route closer to a side of the specified division line.
Claim 6: wherein if division lines are specified for both sides of the road in the width direction….
Claim 7: wherein if division lines are specified for both sides of the road in the width direction, a distance between the specified division lines is smaller than a second reference value
Claim 8: wherein if division lines are specified for both sides of the road in the width direction, and a distance between the specified division lines is larger than a distance between division lines represented by the first traveling environment by not less than a fourth reference value
Claim 10: wherein in a case in which the calculated degree of matching does not satisfy a reference, when a travelable surface that…
Claim 11: wherein in a case in which the calculated degree of matching does not satisfy a reference, when a travelable surface that…

With respect to system claims 1-2 and 4-8 the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to conditional limitations of claims 10 and 11, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 10 and 11 are process claims, or a set of steps carried out according to a computer readable medium, Ex Parte Schulhauser applies to limitations (8)-(9). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 10 does not require “the traveling route is set based on a boundary line of the travelable surface” since the conditional phrases “in a case in which a degree of matching between the first traveling environment and the second traveling environment does not satisfy a reference, if a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow” does not require that the determination is actually made (i.e., “if a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow”;-- rather than that they are determined).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and similarly claims 10 and 11, recite “If a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow such that a projecting form of a boundary line to an inner side of a road in a width direction exceeds a predetermined amount, the traveling route is set based on a boundary line of the travelable surface”, it is unclear as to how a boundary line can “exceed a predetermined amount” and the specification does not further clarify.
	Claims 2-9 are rejected due to their dependency on rejected independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-8 and 10-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 10, and 11, the claims recite the abstract idea of acquiring data from a map and an environment and setting a route based off of the information, and mentally determine “calculate a degree of matching between the first traveling environment data and the second traveling environment data; and set the traveling route of the moving body based on the calculated degree of matching, wherein in a case in which the calculated degree of matching does not satisfy a reference, if a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow such that a projecting form of a boundary line to an inner side of a road in a width direction exceeds a predetermined amount, the traveling route is set based on a boundary line of the travelable surface”, as recited in claim 1 and similarly recited in claims 10-11, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a traveling route based off of the information provided by the car’s sensors while traveling, or alternatively, mentally generating a traveling route available to the vehicle based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine if the lane is narrower than what is shown on a map and sets the boundary line of travel based on the narrow lane.

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a processor (claim 1), memory (claim 1), and non-transitory computer readable storage medium (Claim 11) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Furthermore, the additional element of “sensors mounted in the moving body” (claim 1) is generic and is merely generally linking the abstract idea to a technological environment. See MPEP §2106.05(e)). See OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization, because the steps were well-understood, routine, conventional data-gathering activities. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)
In addition, the limitation “acquire (i) data of a traveling environment obtained based on map data and a location of the moving body therein as a first traveling environment data, and (ii) data of a traveling environment detected by a sensor mounted in the moving body as a second traveling environment data” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “the travelling unit is set based on a boundary line of the travelable surface” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Setting a traveling route based on travelable surface is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a processor (claim 1), memory (claim 1), and non-transitory computer readable storage medium (Claim 11) does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-9 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “for setting a traveling route of a moving body. . .sensors mounted in the moving body” claim 1). 
Accordingly, claims 1-11 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki (US 20180252539 A1) (“Yunoki”) in view of Oyama (US 20210031804 A1) (“Oyama”) in view of Kobayashi (JP 2006153714 A) (“Kobayashi”) (Translation Attached).

	With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1, Yunoki teaches a traveling route setting device for setting a traveling route of a moving body, comprising at least one processor circuit with a memory comprising instructions (See at least Yunoki Paragraph 5), that when executed by the processor circuit, cause the at least one processor circuit to at least: 
Acquire (i) data of a traveling environment obtained based on map data and a location of the moving body therein as a first traveling environment data, and (ii) data of a traveling environment detected by a sensor mounted in the moving body as a second traveling environment  (Yunoki Paragraph 5 “the method comprising: a first step in which the moving body detects position information and generates a surrounding map of surroundings of the moving body from map information corresponding to the position information, a second step in which the moving body acquires sensor information from a sensor indicating a surrounding environment and detects non-map information from the sensor information,”); and 
set the traveling route of the moving body based on sensor data (Yunoki Paragraph 5 “a third step in which the moving body determines whether the traveling route can be calculated by adding the non-map information to the surrounding map and applying to the surrounding map first restriction information in which restrictions in setting a traveling route are set in advance, a fourth step in which, if the moving body can calculate the traveling route, the first restriction information is applied to the surrounding map to calculate the traveling route…and a sixth step in which the calculated traveling route is outputted to the traveling control module”),
if a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow such that a projecting form of a boundary line to an inner side of a road in a width direction exceeds a predetermined amount, the traveling route is set based on a boundary line of the travelable surface (Yunoki Paragraph 43 “A traveling route calculation module 200 that generates a traveling route on the basis of the environment detected by the sensor module 110 and position information detected by the GPS 104 and issues commands to the traveling control module 150 regarding the traveling route and the target speed is loaded in the memory 102 and executed by the CPU 101. In the present embodiment, the traveling route calculation module 200 sets the speed limit of the traveling route as the target speed.” | Paragraph 44 “Map information 160 and object information 170 are stored in the non-volatile storage device 103, which is referenced by the traveling route calculation module 200. The object information 170 stores setting information of the traveling route for each type of detected object.” | Paragraph 147 “However, after the provisional coordinates P5, the width of the normal travelable area 60 of the shoulder M3 is narrower than the width of the autonomous vehicle 100, and thus, the travel route calculation module 200 is unable to generate the provisional coordinates Pn+1 and fails to generate a route.” | Paragraph 149 “As shown in FIG. 5C, in the relaxed traveling area restriction information 164 comprising the relaxed restriction information, the center line 51C (boundary line M6) is set to be crossable and the road M2, which is the oncoming lane, is set to be travelable, and thus, the traveling route calculation module 200 generates the provisional coordinates P6 to P20 towards the target location Pg from the road M2, which is the oncoming lane, in order to avoid the traveling prohibition area 70 due to construction, to set the traveling route”).
Yunoki, however, fails to explicitly disclose determining a case in which a calculated degree of matching does not satisfy a reference.
Oyama, however, teaches determining a case in which a calculated degree of matching does not satisfy a reference (Oyama Paragraph 37 “In addition, the locator unit 11 accesses the cloud server 1 from the road information transceiver 13 through the base station 3 and the Internet 5, to acquire various kinds of information required for automatic driving and the map information stored in the global dynamic map. Then, the locator unit 11 map-matches the own vehicle position on the map based on the map information received by the road information transceiver 13, to construct a traveling route connecting the input destination and the own vehicle position” | Paragraph 39 “In addition to the above-described road information transceiver 13 and the GNSS receiver 14, an autonomous traveling sensor 15 and a route information input unit 16 are coupled to an input side of the map locator calculator 12.” | Paragraph 67 “When the procedure proceeds to step S5, the deviation amount of the center in the vehicle width direction of each of the peripheral vehicles is detected. The deviation amount is lateral position information of each of the peripheral vehicles relative to the lane center on the high-precision road map. The detection of the deviation amount is performed according to the peripheral vehicle statistical deviation estimation subroutine illustrated in FIG. 4.” | Paragraph 72 “When the deviation amount f_off of the adjacent following vehicle Fr exceeds the deviation determination threshold d_sl and is on the side close to the traveling lane of the own vehicle M, it is determined that the adjacent following vehicle Fr deviates to the traveling lane side of the own vehicle M, and the procedure branches to step S17.” | FIG. 3 S6-s10).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki to include determining a case in which a calculated degree of matching does not satisfy a reference, as taught by Oyama as disclosed above in order to ensure safety when driving on roads that have lanes covered (Oyama Paragraph 2 “The technology relates to a vehicle traveling control apparatus that enables automatic driving to be continued even in a situation in which lane markers marking the left and the right of a lane in which an own vehicle travels is covered with snow and the lane markers cannot be recognized”). 
Yunoki in view of Oyama fail to explicitly disclose to calculate a degree of matching between the first traveling environment data and the second traveling environment data
Kobayashi, however, teaches to calculate a degree of matching between the first traveling environment data and the second traveling environment data (Calculate a matching degree between sensor data and map data based on user location: See at least Kobayashi FIG. 2 and Paragraphs 18-20 “Here, map matching will be described with reference to the flowchart of FIG. 2. When the map matching process illustrated in the flowchart of FIG. 2 is started, the control device 10 first acquires detection signals from the various sensors 13 to 17 of the position detection device 2 (step S 1). Then, the control device 10 acquires the shape of the travel trajectory until now from the current position until now, compares the shape with the road shape acquired from the map data, and corrects the current position on the road having the road shape matching the travel trajectory shape (step S2: correction means). Next, the control device 10 acquires the position of the current position candidate and the feature thereof from the map data (step S 3), and stores the position and the feature in a storage unit such as a RAM included in the control device 10 (step S 4). Here, the feature of the current position candidate refers to the vibration characteristic of a vibration point such as a railroad crossing existing within a predetermined radius (for example, within an error range of radio navigation) from a position determined as the current position by comparing the traveling trajectory shape and the road shape. Then, the control device 10 calculates and analyzes the vibration of the host vehicle in the up-down direction from the detection signal of the vibration sensor 17 (step S 5). Next, the control device 10 determines whether or not the calculated vibration has a feature (step S 6: feature detection means). When the calculated vibration of the host vehicle in the up-down direction is less than the predetermined value, the control device 10 determines not to detect the feature of the road (“NO” in step S 6), returns to step S 1, and enters the next map matching process. When the calculated vibration of the host vehicle in the up-down direction is equal to or greater than the predetermined value, the control device 10 determines that the feature of the road is detected (“YES” in step S 6), and then compares the calculated vibration characteristic of the host vehicle in the up-down direction with the vibration characteristic stored in the RAM (step S 7).”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki in view of Oyama to include calculating a degree of matching between the first traveling environment data and the second traveling environment data and to use the calculated degree of matching for setting the traveling route of the moving body, as taught by Kobayashi as disclosed above, in order to ensure accurate vehicle position for route setting (Kobayashi Paragraph 1 “The present invention relates to a map matching method for a car navigation device and a car navigation device”).
The conditional limitations carried out in claim 1 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (1).

With respect to claim 2, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 2 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (2).
With respect to claim 2, Yunoki in view of Oyama teaches that if the calculated degree of matching satisfies the reference, the traveling route is set based on the first traveling environment (Yunoki FIG. 5D, 7 | Paragraph 75 “The GPS coordinate range 1611 has set in advance therein a latitude range and a longitude range for each traveling area. The area name 1612 is used by the traveling route calculation module 200 as a readable module of the map (general information) of a traveling area included in the map information 160.” | Paragraph 101 “FIG. 7 is a flowchart showing an example of the process performed in the traveling route calculation module 200. The process is executed at a prescribed timing. First, in step S1, the traveling route calculation module 200 acquires the general information 162 from the map information 160 on the basis of the position information acquired from the GPS 104 and generates the surrounding map 165 of the traveling area in which the vehicle is traveling.” | Paragraph 102 “In this process, the map information processing module 220 refers to the area information 161 of the map information 160 from the position information detected by the GPS 104 and identifies the traveling area (area information 1612) in which the vehicle is traveling. The map information processing module 220 generates the surrounding map 165 of the vehicle from the reference point of the travelable area to a prescribed interval by acquiring the general information 162 indicating the shape of the road in the traveling area identified from the area information 161.”) (Oyama Paragraph 79 “When the procedure exits the routine directly from the step S6, the automatic driving control unit 26 causes the own vehicle to travel automatically along the target travel path set by the traveling route/target travel path setting calculator 12 b of the map locator calculator 12.”)

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (4) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

The conditional limitations carried out in claim 5 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (4).


With respect to claim 6, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (5) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

The conditional limitations carried out in claim 6 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (5).


With respect to claim 7, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (6) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 7 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (6).

With respect to claim 8, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (7) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

The conditional limitations carried out in claim 8 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (7).

With respect to claim 9, Yunoki in view of Oyama in view of Kobayashi teaches that the traveling route setting device is a traveling control device, the instructions further cause the at least one processor circuit to cause the moving body to travel along the traveling route (Yunoki Paragraph 45 “The traveling control module 150 includes an acceleration/deceleration module 151 that controls the power source and braking device to achieve the target speed, and a steering module 152 that controls the steering device according to the traveling route. A well-known or publicly-known technique can be used for the traveling control module 150.”).

With respect to claim 10, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (8) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 10, Yunoki teaches a method of setting a traveling route of a moving body, comprising: 
acquiring (i) data of a traveling environment obtained based on map data and a location of the moving body therein as a first traveling environment data, and (ii) data of a traveling environment detected by a sensor mounted in the moving body as a second traveling environment  (Yunoki Paragraph 5 “the method comprising: a first step in which the moving body detects position information and generates a surrounding map of surroundings of the moving body from map information corresponding to the position information, a second step in which the moving body acquires sensor information from a sensor indicating a surrounding environment and detects non-map information from the sensor information,”); and 
setting the traveling route of the moving body based on sensor data (Yunoki Paragraph 5 “a third step in which the moving body determines whether the traveling route can be calculated by adding the non-map information to the surrounding map and applying to the surrounding map first restriction information in which restrictions in setting a traveling route are set in advance, a fourth step in which, if the moving body can calculate the traveling route, the first restriction information is applied to the surrounding map to calculate the traveling route…and a sixth step in which the calculated traveling route is outputted to the traveling control module”),
when a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow such that a projecting form of a boundary line to an inner side of a road in a width direction exceeds a predetermined amount, the traveling route is set based on the boundary line of the travelable surface (Yunoki Paragraph 43 “A traveling route calculation module 200 that generates a traveling route on the basis of the environment detected by the sensor module 110 and position information detected by the GPS 104 and issues commands to the traveling control module 150 regarding the traveling route and the target speed is loaded in the memory 102 and executed by the CPU 101. In the present embodiment, the traveling route calculation module 200 sets the speed limit of the traveling route as the target speed.” | Paragraph 44 “Map information 160 and object information 170 are stored in the non-volatile storage device 103, which is referenced by the traveling route calculation module 200. The object information 170 stores setting information of the traveling route for each type of detected object.” | Paragraph 147 “However, after the provisional coordinates P5, the width of the normal travelable area 60 of the shoulder M3 is narrower than the width of the autonomous vehicle 100, and thus, the travel route calculation module 200 is unable to generate the provisional coordinates Pn+1 and fails to generate a route.” | Paragraph 149 “As shown in FIG. 5C, in the relaxed traveling area restriction information 164 comprising the relaxed restriction information, the center line 51C (boundary line M6) is set to be crossable and the road M2, which is the oncoming lane, is set to be travelable, and thus, the traveling route calculation module 200 generates the provisional coordinates P6 to P20 towards the target location Pg from the road M2, which is the oncoming lane, in order to avoid the traveling prohibition area 70 due to construction, to set the traveling route”).
Yunoki, however, fails to explicitly disclose determining a case in which a calculated degree of matching does not satisfy a reference.
Oyama, however, teaches determining a case in which a calculated degree of matching does not satisfy a reference (Oyama Paragraph 37 “In addition, the locator unit 11 accesses the cloud server 1 from the road information transceiver 13 through the base station 3 and the Internet 5, to acquire various kinds of information required for automatic driving and the map information stored in the global dynamic map. Then, the locator unit 11 map-matches the own vehicle position on the map based on the map information received by the road information transceiver 13, to construct a traveling route connecting the input destination and the own vehicle position” | Paragraph 39 “In addition to the above-described road information transceiver 13 and the GNSS receiver 14, an autonomous traveling sensor 15 and a route information input unit 16 are coupled to an input side of the map locator calculator 12.” | Paragraph 67 “When the procedure proceeds to step S5, the deviation amount of the center in the vehicle width direction of each of the peripheral vehicles is detected. The deviation amount is lateral position information of each of the peripheral vehicles relative to the lane center on the high-precision road map. The detection of the deviation amount is performed according to the peripheral vehicle statistical deviation estimation subroutine illustrated in FIG. 4.” | Paragraph 72 “When the deviation amount f_off of the adjacent following vehicle Fr exceeds the deviation determination threshold d_sl and is on the side close to the traveling lane of the own vehicle M, it is determined that the adjacent following vehicle Fr deviates to the traveling lane side of the own vehicle M, and the procedure branches to step S17.” | FIG. 3 S6-s10).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki to include determining a case in which a calculated degree of matching does not satisfy a reference, as taught by Oyama as disclosed above in order to ensure safety when driving on roads that have lanes covered (Oyama Paragraph 2 “The technology relates to a vehicle traveling control apparatus that enables automatic driving to be continued even in a situation in which lane markers marking the left and the right of a lane in which an own vehicle travels is covered with snow and the lane markers cannot be recognized”). 
Yunoki in view of Oyama fail to explicitly disclose calculating a degree of matching between the first traveling environment data and the second traveling environment data
Kobayashi, however, teaches calculating a degree of matching between the first traveling environment data and the second traveling environment data (Calculate a matching degree between sensor data and map data based on user location: See at least Kobayashi FIG. 2 and Paragraphs 18-20 “Here, map matching will be described with reference to the flowchart of FIG. 2. When the map matching process illustrated in the flowchart of FIG. 2 is started, the control device 10 first acquires detection signals from the various sensors 13 to 17 of the position detection device 2 (step S 1). Then, the control device 10 acquires the shape of the travel trajectory until now from the current position until now, compares the shape with the road shape acquired from the map data, and corrects the current position on the road having the road shape matching the travel trajectory shape (step S2: correction means). Next, the control device 10 acquires the position of the current position candidate and the feature thereof from the map data (step S 3), and stores the position and the feature in a storage unit such as a RAM included in the control device 10 (step S 4). Here, the feature of the current position candidate refers to the vibration characteristic of a vibration point such as a railroad crossing existing within a predetermined radius (for example, within an error range of radio navigation) from a position determined as the current position by comparing the traveling trajectory shape and the road shape. Then, the control device 10 calculates and analyzes the vibration of the host vehicle in the up-down direction from the detection signal of the vibration sensor 17 (step S 5). Next, the control device 10 determines whether or not the calculated vibration has a feature (step S 6: feature detection means). When the calculated vibration of the host vehicle in the up-down direction is less than the predetermined value, the control device 10 determines not to detect the feature of the road (“NO” in step S 6), returns to step S 1, and enters the next map matching process. When the calculated vibration of the host vehicle in the up-down direction is equal to or greater than the predetermined value, the control device 10 determines that the feature of the road is detected (“YES” in step S 6), and then compares the calculated vibration characteristic of the host vehicle in the up-down direction with the vibration characteristic stored in the RAM (step S 7).”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki in view of Oyama to include calculating a degree of matching between the first traveling environment data and the second traveling environment data and to use the calculated degree of matching for setting the traveling route of the moving body, as taught by Kobayashi as disclosed above, in order to ensure accurate vehicle position for route setting (Kobayashi Paragraph 1 “The present invention relates to a map matching method for a car navigation device and a car navigation device”).
The conditional limitations carried out in claim 10 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (8).

With respect to claim 11, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (9) as noted above, such as a setting unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 11, Yunoki teaches a non-transitory computer-readable storage medium storing a program configured to cause a computer to execute: 
acquiring (i) data of a traveling environment obtained based on map data and a location of the moving body therein as a first traveling environment data, and (ii) data of a traveling environment detected by a sensor mounted in the moving body as a second traveling environment  (Yunoki Paragraph 5 “the method comprising: a first step in which the moving body detects position information and generates a surrounding map of surroundings of the moving body from map information corresponding to the position information, a second step in which the moving body acquires sensor information from a sensor indicating a surrounding environment and detects non-map information from the sensor information,”); and 
setting the traveling route of the moving body based on sensor data (Yunoki Paragraph 5 “a third step in which the moving body determines whether the traveling route can be calculated by adding the non-map information to the surrounding map and applying to the surrounding map first restriction information in which restrictions in setting a traveling route are set in advance, a fourth step in which, if the moving body can calculate the traveling route, the first restriction information is applied to the surrounding map to calculate the traveling route…and a sixth step in which the calculated traveling route is outputted to the traveling control module”),
when a travelable surface that is a traveling surface on which the moving body can actually travel and is detected by the sensor becomes narrow such that a projecting form of a boundary line to an inner side of a road in a width direction exceeds a predetermined amount, the traveling route is set based on the boundary line of the travelable surface (Yunoki Paragraph 43 “A traveling route calculation module 200 that generates a traveling route on the basis of the environment detected by the sensor module 110 and position information detected by the GPS 104 and issues commands to the traveling control module 150 regarding the traveling route and the target speed is loaded in the memory 102 and executed by the CPU 101. In the present embodiment, the traveling route calculation module 200 sets the speed limit of the traveling route as the target speed.” | Paragraph 44 “Map information 160 and object information 170 are stored in the non-volatile storage device 103, which is referenced by the traveling route calculation module 200. The object information 170 stores setting information of the traveling route for each type of detected object.” | Paragraph 147 “However, after the provisional coordinates P5, the width of the normal travelable area 60 of the shoulder M3 is narrower than the width of the autonomous vehicle 100, and thus, the travel route calculation module 200 is unable to generate the provisional coordinates Pn+1 and fails to generate a route.” | Paragraph 149 “As shown in FIG. 5C, in the relaxed traveling area restriction information 164 comprising the relaxed restriction information, the center line 51C (boundary line M6) is set to be crossable and the road M2, which is the oncoming lane, is set to be travelable, and thus, the traveling route calculation module 200 generates the provisional coordinates P6 to P20 towards the target location Pg from the road M2, which is the oncoming lane, in order to avoid the traveling prohibition area 70 due to construction, to set the traveling route”).
Yunoki, however, fails to explicitly disclose determining a case in which a calculated degree of matching does not satisfy a reference.
Oyama, however, teaches determining a case in which a calculated degree of matching does not satisfy a reference (Oyama Paragraph 37 “In addition, the locator unit 11 accesses the cloud server 1 from the road information transceiver 13 through the base station 3 and the Internet 5, to acquire various kinds of information required for automatic driving and the map information stored in the global dynamic map. Then, the locator unit 11 map-matches the own vehicle position on the map based on the map information received by the road information transceiver 13, to construct a traveling route connecting the input destination and the own vehicle position” | Paragraph 39 “In addition to the above-described road information transceiver 13 and the GNSS receiver 14, an autonomous traveling sensor 15 and a route information input unit 16 are coupled to an input side of the map locator calculator 12.” | Paragraph 67 “When the procedure proceeds to step S5, the deviation amount of the center in the vehicle width direction of each of the peripheral vehicles is detected. The deviation amount is lateral position information of each of the peripheral vehicles relative to the lane center on the high-precision road map. The detection of the deviation amount is performed according to the peripheral vehicle statistical deviation estimation subroutine illustrated in FIG. 4.” | Paragraph 72 “When the deviation amount f_off of the adjacent following vehicle Fr exceeds the deviation determination threshold d_sl and is on the side close to the traveling lane of the own vehicle M, it is determined that the adjacent following vehicle Fr deviates to the traveling lane side of the own vehicle M, and the procedure branches to step S17.” | FIG. 3 S6-s10).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki to include determining a case in which a calculated degree of matching does not satisfy a reference, as taught by Oyama as disclosed above in order to ensure safety when driving on roads that have lanes covered (Oyama Paragraph 2 “The technology relates to a vehicle traveling control apparatus that enables automatic driving to be continued even in a situation in which lane markers marking the left and the right of a lane in which an own vehicle travels is covered with snow and the lane markers cannot be recognized”). 
Yunoki in view of Oyama fail to explicitly disclose calculating a degree of matching between the first traveling environment data and the second traveling environment data
Kobayashi, however, teaches calculating a degree of matching between the first traveling environment data and the second traveling environment data (Calculate a matching degree between sensor data and map data based on user location: See at least Kobayashi FIG. 2 and Paragraphs 18-20 “Here, map matching will be described with reference to the flowchart of FIG. 2. When the map matching process illustrated in the flowchart of FIG. 2 is started, the control device 10 first acquires detection signals from the various sensors 13 to 17 of the position detection device 2 (step S 1). Then, the control device 10 acquires the shape of the travel trajectory until now from the current position until now, compares the shape with the road shape acquired from the map data, and corrects the current position on the road having the road shape matching the travel trajectory shape (step S2: correction means). Next, the control device 10 acquires the position of the current position candidate and the feature thereof from the map data (step S 3), and stores the position and the feature in a storage unit such as a RAM included in the control device 10 (step S 4). Here, the feature of the current position candidate refers to the vibration characteristic of a vibration point such as a railroad crossing existing within a predetermined radius (for example, within an error range of radio navigation) from a position determined as the current position by comparing the traveling trajectory shape and the road shape. Then, the control device 10 calculates and analyzes the vibration of the host vehicle in the up-down direction from the detection signal of the vibration sensor 17 (step S 5). Next, the control device 10 determines whether or not the calculated vibration has a feature (step S 6: feature detection means). When the calculated vibration of the host vehicle in the up-down direction is less than the predetermined value, the control device 10 determines not to detect the feature of the road (“NO” in step S 6), returns to step S 1, and enters the next map matching process. When the calculated vibration of the host vehicle in the up-down direction is equal to or greater than the predetermined value, the control device 10 determines that the feature of the road is detected (“YES” in step S 6), and then compares the calculated vibration characteristic of the host vehicle in the up-down direction with the vibration characteristic stored in the RAM (step S 7).”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yunoki in view of Oyama to include calculating a degree of matching between the first traveling environment data and the second traveling environment data and to use the calculated degree of matching for setting the traveling route of the moving body, as taught by Kobayashi as disclosed above, in order to ensure accurate vehicle position for route setting (Kobayashi Paragraph 1 “The present invention relates to a map matching method for a car navigation device and a car navigation device”).
The conditional limitations carried out in claim 11 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (9).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki (US 20180252539 A1) (“Yunoki”) in view of Oyama (US 2021003104 A1) (“Oyama”) in view of Kobayashi (JP 2006153714 A) (“Kobayashi”) (Translation Attached) further in view of Ma (US 20180227968 A1) (“Ma”)

	With respect to claim 3, Yunoki in view of Oyama in view of Kobayashi fails to explicitly disclose the instructions further cause the at least one processor circuit to evaluate the projecting form of the boundary line to the inner side of the road in the width direction on a front side of the moving body in an advancing direction and determine, based on a result of the evaluation, that the travelable surface becomes narrow.
	Ma, however, teaches that the instructions further cause the at least one processor circuit to evaluate the projecting form of the boundary line to the inner side of the road in the width direction on a front side of the moving body in an advancing direction and determine, based on a result of the evaluation, that the travelable surface becomes narrow (Ma Paragraph 26 “The controller 28 may further determine that the lane-width 48 is narrowing 66 based on the lane-marking 38 and may decrease the adaptive-threshold 58 by a predefined dimension (see FIG. 7A)”).
	It would have been obvious to one of ordinary skill at the effective time of filing to have modified the apparatus of Yunoki in view of Oyama to include that the instructions further cause the at least one processor circuit to evaluate the projecting form of the boundary line to the inner side of the road in the width direction on a front side of the moving body in an advancing direction and determine, based on a result of the evaluation, that the travelable surface becomes narrow, as taught by Ma as disclosed above, in order to ensure that the vehicle is able to travel safely with dynamic lane conditions (Ma Paragraph 2 “This disclosure generally relates to a lane-keeping system for an automated vehicle”).

With respect to claim 4, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a determination unit, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 4 is performed by a processor (Spec. FIG. 11, 1102 “Processor”).  Yunoki in view of Oyama in view of Kobayashi in view of Ma discloses the same structure (Yunoki Paragraph 5 “A representative aspect of the present disclosure is as follows. A moving body control method for a moving body including a processor, a memory, and a traveling control module”) such that Yunoki in view of Oyama in view of Kobayashi disclose a structure capable of performing limitation (3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667